DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on June 24, 2022. Claim 13 is canceled; and claims 1-12 and 14 are pending and examined below.



Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al. (U.S. 2010/0289825).
With regard to claim 1, Shin teaches a method for zooming an image displayed on a touch-sensitive screen of a mobile terminal (Fig. 1, touch screen 140; [abstract] An image processing method based on zooming for a mobile terminal), the method comprising:
 	measuring duration of a stationary touch gesture by a user on the touch-sensitive screen ([0010] performing image zooming on the touch screen when the measured touch hold time is longer than or equal to a threshold time; [0011] a touch hold time of the touch is longer than or equal to a first threshold time; [0039] the control unit 160 may measure the duration for which a touch action is sustained (touch hold time), and control the display section 142 to conduct image zooming according to the measured touch hold time);
 	calculating a first zoom ratio value ([abstract] in response to entering a touch on a touch screen displaying an image, a zooming GUI indicator for image zooming operation; performing image zooming on the touch screen in response to entering a touch point move while retaining the touch) in response to said measured duration reaching a first duration value ([0011] whether a touch hold time of the touch is longer than or equal to a first threshold time; displaying, when the touch hold time is longer than or equal to the first threshold time, a zooming GUI indicator for image zooming operation; checking whether the touch hold time of the touch is longer than or equal to a second threshold time; performing, when the touch hold time is longer than or equal to the second threshold time, image zooming on the touch screen; [0039] the control unit 160 may measure the duration for which a touch action is sustained (touch hold time), and control the display section 142 to conduct image zooming according to the measured touch hold time. The control unit 160 may control the display section 142 to display a mini-map indicating the zooming level together with a zoomed image);
 	displaying on the touch-sensitive screen said image zoomed by the calculated first zoom ratio value (Fig. 2, 225; Fig; 3, <C>; Fig. 6, X1.2; Fig. 8; [0041] The image displayed at step 205 may be a base image or a zoomed image. A base image refers to a non-zoomed image having a magnification of 1. Base images and zoomed images may be stored separately in the storage unit 130. When the control unit 160 selects a zoomed image from the storage unit 130, the image displayed at step 205 may typically be a zoomed image); 
 	calculating a second zoom ratio value (Fig. 3, <e> - <h>; [0011] a zooming GUI indicator for image zooming operation; checking whether the touch hold time of the touch is longer than or equal to a second threshold time; performing, when the touch hold time is longer than or equal to the second threshold time; [0075] At step (730), the control unit 160 newly measures the touch hold time "t" and determines whether the touch hold time "t" is longer than a second threshold time Ts2. The second threshold time Ts2 is the minimum time needed to initiate image zooming according to the touch hold time; [0076] When the touch hold time "t" is longer than the second threshold time Ts2, then at step (735) the control unit 160 controls the display section 142 to hide the zooming GUI indicator; [0077] At step (740), the control unit 160 determines the zooming magnification corresponding to the touch hold time "t", and at step (745) controls the display section 142 to perform image zooming according to the determined zooming magnification. In FIG. 8, presentation &lt;c&gt; depicts a screen displayed when the time t2 (&gt;=Ts2) Ts expires after a touch. It is assumed that an association between a zooming magnification of 1.2 and time t2 is stored in the storage unit 130) in response to said measured duration reaching a second duration value which is greater than said first duration value (Fig. 7, 730; [0059] At step (260), the control unit 160 controls the touch sensor 144 to detect generation of a double tap. A "tap" indicates a touch followed by a touch release within a preset time. In the present invention, the control unit 160 controls the display section 142 to display the zooming GUI indicator when the threshold time Ts expires after generation of a touch. Hence, a tap may correspond to generation of a touch release before expiration of the threshold time Ts after a touch. A "double tap" indicates one tap followed by another tap. The time gap between taps may be preset. The control unit 160 may recognize a double tap when a tap is followed by another tap within the time gap; [0068] For example, assume that image zooming is possible from a magnification of 1.1 to a magnification of 3 in increments of 0.1, and three touch hold times ta1 to ta3 are associated with the zooming magnifications. Then, the control unit 160 may control the display section 142 to zoom in the image at a magnification of 1.1 when the time ta1 expires, to zoom in the image at a magnification of 1.2 when the time ta2 expires, and to continue image zooming until the time ta3 expires. In FIG. 6, the time t1 corresponds to a value between ta2 (magnification of 1.2) and ta3, and the time t2 corresponds to a value between ta4 (magnification of 1.4) and ta5; [0075] At step (730), the control unit 160 newly measures the touch hold time "t" and determines whether the touch hold time "t" is longer than a second threshold time Ts2. The second threshold time Ts2 is the minimum time needed to initiate image zooming according to the touch hold time; [0076] When the touch hold time "t" is longer than the second threshold time Ts2, then at step (735) the control unit 160 controls the display section 142 to hide the zooming GUI indicator), the second zoom ratio value being different from the first zoom ratio value ([0075] At step (730), the control unit 160 newly measures the touch hold time "t" and determines whether the touch hold time "t" is longer than a second threshold time Ts2. The second threshold time Ts2 is the minimum time needed to initiate image zooming according to the touch hold time; [0076] When the touch hold time "t" is longer than the second threshold time Ts2; [0081] When the touch hold time "t" is not longer than the second threshold time Ts2 at step 730); and
 	displaying on the touch-sensitive screen said image zoomed by the calculated second zoom ratio value (Fig. 3, <e>-<g>; Fig. 7, 730; Fig. 8, <e>-<f>).

With regard to claim 2, the limitations are addressed above and Shin teaches wherein the measuring is performed after detecting a trigger touch gesture by the user on the touch-sensitive screen (Fig. 1, touch screen 140; Fig. 3, <e>-<g>; Fig. 7, 730; Fig. 8, <e>-<f>; [0032] The touch screen 140 may include, for example, a display section 142 and a touch sensor 144. The touch sensor 144 monitors whether a touch object contacts the touch screen 140. Fingers of the user and a stylus may correspond to the touch object; [0080] Upon detection of a double tap on the touch screen 140, at step (765), the control unit 160 controls the display section 142 to display the base image. In FIG. 8, presentation &lt;g&gt; depicts a screen displayed when a double tap is entered).

With regard to claim 3, the limitations are addressed above and Shin teaches wherein the stationary touch gesture and the trigger touch gesture are the same touch gesture ([0010]-[0011] measuring a touch hold time of the touch, in response to entering a touch on a touch screen displaying an image; performing image zooming on the touch screen when the measured touch hold time is longer than or equal to a threshold time; and pausing image zooming in response to entering a touch release…In accordance with yet another exemplary embodiment of the present invention, there is provided an image processing method that preferably includes: checking, when a touch is entered on a touch screen displaying an image, whether a touch hold time of the touch is longer than or equal to a first threshold time; displaying, when the touch hold time is longer than or equal to the first threshold time).

With regard to claim 4, the limitations are addressed above and Shin teaches wherein the trigger touch gesture is a touch gesture chosen among a long duration touch gesture ([0010] - [0011] when the measured touch hold time is longer than or equal to a threshold…a touch hold time of the touch is longer than or equal to a first threshold time…when the touch hold time is longer than or equal to the second threshold time), a high force touch gesture and a given swipe touch gesture.

With regard to claim 5, the limitations are addressed above and Shin teaches wherein the stationary touch gesture is a touch gesture chosen among a long duration touch gesture ([0010] - [0011] when the measured touch hold time is longer than or equal to a threshold…a touch hold time of the touch is longer than or equal to a first threshold time…when the touch hold time is longer than or equal to the second threshold time) and a high force touch gesture.

With regard to claim 6, the limitations are addressed above and Shin teaches wherein a zooming mode is chosen among a zoom-out mode and a zoom-in mode ([abstract] a zooming GUI indicator for image zooming operation; [0023] zooming may include the functions of enlarging (zooming-in) and reducing (zoom-out) that are referred to herein as “zoom-in” and “zoom-out”; [0025] A "zooming GUI (graphical user interface) indicator" is displayed on the screen for zooming operations. The zooming GUI indicator may include a zoom-in icon, a zoom-out icon, and a reference icon); the image being zoomed-in or zoomed-out by the first zoom ratio value or by the second zoom ratio value according to the chosen zooming mode ([0038] the control unit 160 may control the display section 142 to conduct an image zoom-in and zoom-out relative to the touched location. Alternatively, the control unit 160 may control the display section 142 to conduct an image zoom-in and zoom-out regardless of the touched location; [0046] the zooming GUI indicator enables zooming manipulation, and may include a zoom-in icon, a zoom-out icon, and a reference icon).

With regard to claim 7, the limitations are addressed above and Shin teaches further comprising switching the zooming mode from zoom-out mode to zoom-in mode, or from zoom-in mode to zoom-out mode, after detecting a further trigger touch gesture on touch-sensitive screen ([abstract] a zooming GUI indicator for image zooming operation; [0023] zooming may include the functions of enlarging (zooming-in) and reducing (zoom-out) that are referred to herein as “zoom-in” and “zoom-out”; [0025] A "zooming GUI (graphical user interface) indicator" is displayed on the screen for zooming operations. The zooming GUI indicator may include a zoom-in icon, a zoom-out icon, and a reference icon; [0038] the control unit 160 may control the display section 142 to conduct an image zoom-in and zoom-out relative to the touched location. Alternatively, the control unit 160 may control the display section 142 to conduct an image zoom-in and zoom-out regardless of the touched location; [0046] the zooming GUI indicator enables zooming manipulation, and may include a zoom-in icon, a zoom-out icon, and a reference icon).

With regard to claim 8, the limitations are addressed above and Shin teaches further comprising switching the zooming mode from zoom-out mode to zoom-in mode, or from zoom-in mode to zoom-out mode ([abstract] a zooming GUI indicator for image zooming operation; [0023] zooming may include the functions of enlarging (zooming-in) and reducing (zoom-out) that are referred to herein as “zoom-in” and “zoom-out”; [0025] A "zooming GUI (graphical user interface) indicator" is displayed on the screen for zooming operations. The zooming GUI indicator may include a zoom-in icon, a zoom-out icon, and a reference icon; [0038] the control unit 160 may control the display section 142 to conduct an image zoom-in and zoom-out relative to the touched location. Alternatively, the control unit 160 may control the display section 142 to conduct an image zoom-in and zoom-out regardless of the touched location; [0046] the zooming GUI indicator enables zooming manipulation, and may include a zoom-in icon, a zoom-out icon, and a reference icon), if said measured duration exceeds a maximum duration threshold (Fig. 7, 730; [0059] At step (260), the control unit 160 controls the touch sensor 144 to detect generation of a double tap. A "tap" indicates a touch followed by a touch release within a preset time. In the present invention, the control unit 160 controls the display section 142 to display the zooming GUI indicator when the threshold time Ts expires after generation of a touch. Hence, a tap may correspond to generation of a touch release before expiration of the threshold time Ts after a touch. A "double tap" indicates one tap followed by another tap. The time gap between taps may be preset. The control unit 160 may recognize a double tap when a tap is followed by another tap within the time gap; [0068] For example, assume that image zooming is possible from a magnification of 1.1 to a magnification of 3 in increments of 0.1, and three touch hold times ta1 to ta3 are associated with the zooming magnifications. Then, the control unit 160 may control the display section 142 to zoom in the image at a magnification of 1.1 when the time ta1 expires, to zoom in the image at a magnification of 1.2 when the time ta2 expires, and to continue image zooming until the time ta3 expires. In FIG. 6, the time t1 corresponds to a value between ta2 (magnification of 1.2) and ta3, and the time t2 corresponds to a value between ta4 (magnification of 1.4) and ta5; [0075] At step (730), the control unit 160 newly measures the touch hold time "t" and determines whether the touch hold time "t" is longer than a second threshold time Ts2. The second threshold time Ts2 is the minimum time needed to initiate image zooming according to the touch hold time; [0076] When the touch hold time "t" is longer than the second threshold time Ts2, then at step (735) the control unit 160 controls the display section 142 to hide the zooming GUI indicator).

With regard to claim 9, the limitations are addressed above and Shin teaches wherein the calculating and the displaying are dynamically performed while the stationary touch gesture is not over ([0010] performing image zooming on the touch screen when the measured touch hold time is longer than or equal to a threshold time; [0011] a touch hold time of the touch is longer than or equal to a first threshold time; [0039] the control unit 160 may measure the duration for which a touch action is sustained (touch hold time), and control the display section 142 to conduct image zooming according to the measured touch hold time).

With regard to claim 10, the limitations are addressed above and Shin teaches wherein at least one of the first zoom ratio value or the second zoom ratio value is calculated as an increasing linear, polynomial or exponential function of the measured duration (Fig. 2, 220; [0035] The key input unit 150 may include a keypad composed of alphanumeric keys and directional keys, and predefined function keys that are installed at sides of the mobile terminal. When the touch sensor 144 can cover all the functions of the key input unit 150, the key input unit 150 may be excluded; [0075] At step (730), the control unit 160 newly measures the touch hold time "t" and determines whether the touch hold time "t" is longer than a second threshold time Ts2. The second threshold time Ts2 is the minimum time needed to initiate image zooming according to the touch hold time; [0077] At step (740), the control unit 160 determines the zooming magnification corresponding to the touch hold time "t", and at step (745) controls the display section 142 to perform image zooming according to the determined zooming magnification. In FIG. 8, presentation &lt;c&gt; depicts a screen displayed when the time t2 (&gt;=Ts2) Ts expires after a touch. It is assumed that an association between a zooming magnification of 1.2 and time t2 is stored in the storage unit 130. The control unit 160 controls the display section 142 to hide the zooming GUI indicator and to zoom in the image from a magnification of 1 to a magnification of 1.2. Presentation &lt;d&gt; depicts a screen displayed when the time t3 (&gt;t2) expires after a touch).

With regard to claim 11, the limitations are addressed above and Shin teaches wherein the calculating and the displaying are performed only if said measured duration exceeds a minimum duration threshold (Fig. 7, 730; [0059] At step (260), the control unit 160 controls the touch sensor 144 to detect generation of a double tap. A "tap" indicates a touch followed by a touch release within a preset time. In the present invention, the control unit 160 controls the display section 142 to display the zooming GUI indicator when the threshold time Ts expires after generation of a touch. Hence, a tap may correspond to generation of a touch release before expiration of the threshold time Ts after a touch. A "double tap" indicates one tap followed by another tap. The time gap between taps may be preset. The control unit 160 may recognize a double tap when a tap is followed by another tap within the time gap; [0068] For example, assume that image zooming is possible from a magnification of 1.1 to a magnification of 3 in increments of 0.1, and three touch hold times ta1 to ta3 are associated with the zooming magnifications. Then, the control unit 160 may control the display section 142 to zoom in the image at a magnification of 1.1 when the time ta1 expires, to zoom in the image at a magnification of 1.2 when the time ta2 expires, and to continue image zooming until the time ta3 expires. In FIG. 6, the time t1 corresponds to a value between ta2 (magnification of 1.2) and ta3, and the time t2 corresponds to a value between ta4 (magnification of 1.4) and ta5; [0075] At step (730), the control unit 160 newly measures the touch hold time "t" and determines whether the touch hold time "t" is longer than a second threshold time Ts2. The second threshold time Ts2 is the minimum time needed to initiate image zooming according to the touch hold time; [0076] When the touch hold time "t" is longer than the second threshold time Ts2, then at step (735) the control unit 160 controls the display section 142 to hide the zooming GUI indicator).

With regard to claim 12, Shin teaches a mobile terminal (Fig. 1, touch screen 140; [abstract] An image processing method based on zooming for a mobile terminal) comprising:
     a processing unit (Fig. 1, 160 control unit); and 
     a touch-sensitive screen (Fig. 1, touch screen 140; [0032] The touch screen 140 may include, for example, a display section 142 and a touch sensor 144. The touch sensor 144 monitors whether a touch object contacts the touch screen 140. Fingers of the user and a stylus may correspond to the touch object), the processing unit being configured to: 
 	measure duration of a stationary touch gesture by a user on the touch-sensitive screen ([0010] performing image zooming on the touch screen when the measured touch hold time is longer than or equal to a threshold time; [0011] a touch hold time of the touch is longer than or equal to a first threshold time; [0039] the control unit 160 may measure the duration for which a touch action is sustained (touch hold time), and control the display section 142 to conduct image zooming according to the measured touch hold time); 
 	calculate a first zoom ratio value ([abstract] in response to entering a touch on a touch screen displaying an image, a zooming GUI indicator for image zooming operation; performing image zooming on the touch screen in response to entering a touch point move while retaining the touch) in response to said measured duration reaching a first duration value ([0011] whether a touch hold time of the touch is longer than or equal to a first threshold time; displaying, when the touch hold time is longer than or equal to the first threshold time, a zooming GUI indicator for image zooming operation; checking whether the touch hold time of the touch is longer than or equal to a second threshold time; performing, when the touch hold time is longer than or equal to the second threshold time, image zooming on the touch screen; [0039] the control unit 160 may measure the duration for which a touch action is sustained (touch hold time), and control the display section 142 to conduct image zooming according to the measured touch hold time. The control unit 160 may control the display section 142 to display a mini-map indicating the zooming level together with a zoomed image); 
 	instruct the touch-sensitive screen to display an image zoomed by the calculated first zoom ratio value (Fig. 2, 225; Fig; 3, <C>; Fig. 6, X1.2; Fig. 8; [0041] The image displayed at step 205 may be a base image or a zoomed image. A base image refers to a non-zoomed image having a magnification of 1. Base images and zoomed images may be stored separately in the storage unit 130. When the control unit 160 selects a zoomed image from the storage unit 130, the image displayed at step 205 may typically be a zoomed image); 
 	calculate a second zoom ratio value (Fig. 3, <e> - <h>; [0011] a zooming GUI indicator for image zooming operation; checking whether the touch hold time of the touch is longer than or equal to a second threshold time; performing, when the touch hold time is longer than or equal to the second threshold time; [0075] At step (730), the control unit 160 newly measures the touch hold time "t" and determines whether the touch hold time "t" is longer than a second threshold time Ts2. The second threshold time Ts2 is the minimum time needed to initiate image zooming according to the touch hold time; [0076] When the touch hold time "t" is longer than the second threshold time Ts2, then at step (735) the control unit 160 controls the display section 142 to hide the zooming GUI indicator; [0077] At step (740), the control unit 160 determines the zooming magnification corresponding to the touch hold time "t", and at step (745) controls the display section 142 to perform image zooming according to the determined zooming magnification. In FIG. 8, presentation &lt;c&gt; depicts a screen displayed when the time t2 (&gt;=Ts2) Ts expires after a touch. It is assumed that an association between a zooming magnification of 1.2 and time t2 is stored in the storage unit 130) in response to said measured duration reaching a second duration value which is greater than said first duration value (Fig. 7, 730; [0059] At step (260), the control unit 160 controls the touch sensor 144 to detect generation of a double tap. A "tap" indicates a touch followed by a touch release within a preset time. In the present invention, the control unit 160 controls the display section 142 to display the zooming GUI indicator when the threshold time Ts expires after generation of a touch. Hence, a tap may correspond to generation of a touch release before expiration of the threshold time Ts after a touch. A "double tap" indicates one tap followed by another tap. The time gap between taps may be preset. The control unit 160 may recognize a double tap when a tap is followed by another tap within the time gap; [0068] For example, assume that image zooming is possible from a magnification of 1.1 to a magnification of 3 in increments of 0.1, and three touch hold times ta1 to ta3 are associated with the zooming magnifications. Then, the control unit 160 may control the display section 142 to zoom in the image at a magnification of 1.1 when the time ta1 expires, to zoom in the image at a magnification of 1.2 when the time ta2 expires, and to continue image zooming until the time ta3 expires. In FIG. 6, the time t1 corresponds to a value between ta2 (magnification of 1.2) and ta3, and the time t2 corresponds to a value between ta4 (magnification of 1.4) and ta5; [0075] At step (730), the control unit 160 newly measures the touch hold time "t" and determines whether the touch hold time "t" is longer than a second threshold time Ts2. The second threshold time Ts2 is the minimum time needed to initiate image zooming according to the touch hold time; [0076] When the touch hold time "t" is longer than the second threshold time Ts2, then at step (735) the control unit 160 controls the display section 142 to hide the zooming GUI indicator), the second zoom ratio value being different from the first zoom ratio value ([0075] At step (730), the control unit 160 newly measures the touch hold time "t" and determines whether the touch hold time "t" is longer than a second threshold time Ts2. The second threshold time Ts2 is the minimum time needed to initiate image zooming according to the touch hold time; [0076] When the touch hold time "t" is longer than the second threshold time Ts2; [0081] When the touch hold time "t" is not longer than the second threshold time Ts2 at step 730); and 
 	instruct the touch-sensitive screen to display an image zoomed by the calculated second zoom ratio value (Fig. 3, <e>-<g>; Fig. 7, 730; Fig. 8, <e>-<f>).

With regard to claim 14, Shin teaches a non-transitory computer-readable medium, on which is stored a computer program product comprising code instructions for executing a method for zooming an image displayed on a touch-sensitive screen of a mobile terminal when the instructions are executed by a processing unit (Fig. 1, touch screen 140; [abstract] An image processing method based on zooming for a mobile terminal; [0032] The touch screen 140 may include, for example, a display section 142 and a touch sensor 144. The touch sensor 144 monitors whether a touch object contacts the touch screen 140. Fingers of the user and a stylus may correspond to the touch object), wherein the instructions configure the processing unit to:
 	measure duration of a stationary touch gesture by a user on the touch-sensitive screen ([0010] performing image zooming on the touch screen when the measured touch hold time is longer than or equal to a threshold time; [0011] a touch hold time of the touch is longer than or equal to a first threshold time; [0039] the control unit 160 may measure the duration for which a touch action is sustained (touch hold time), and control the display section 142 to conduct image zooming according to the measured touch hold time); 
 	calculate a first zoom ratio value ([abstract] in response to entering a touch on a touch screen displaying an image, a zooming GUI indicator for image zooming operation; performing image zooming on the touch screen in response to entering a touch point move while retaining the touch) in response to said measured duration reaching a first duration value ([0011] whether a touch hold time of the touch is longer than or equal to a first threshold time; displaying, when the touch hold time is longer than or equal to the first threshold time, a zooming GUI indicator for image zooming operation; checking whether the touch hold time of the touch is longer than or equal to a second threshold time; performing, when the touch hold time is longer than or equal to the second threshold time, image zooming on the touch screen; [0039] the control unit 160 may measure the duration for which a touch action is sustained (touch hold time), and control the display section 142 to conduct image zooming according to the measured touch hold time. The control unit 160 may control the display section 142 to display a mini-map indicating the zooming level together with a zoomed image); 
 	instruct the touch-sensitive screen to display an image zoomed by the calculated first zoom ratio value (Fig. 2, 225; Fig; 3, <C>; Fig. 6, X1.2; Fig. 8; [0041] The image displayed at step 205 may be a base image or a zoomed image. A base image refers to a non-zoomed image having a magnification of 1. Base images and zoomed images may be stored separately in the storage unit 130. When the control unit 160 selects a zoomed image from the storage unit 130, the image displayed at step 205 may typically be a zoomed image); 
 	calculate a second zoom ratio value (Fig. 3, <e> - <h>; [0011] a zooming GUI indicator for image zooming operation; checking whether the touch hold time of the touch is longer than or equal to a second threshold time; performing, when the touch hold time is longer than or equal to the second threshold time; [0075] At step (730), the control unit 160 newly measures the touch hold time "t" and determines whether the touch hold time "t" is longer than a second threshold time Ts2. The second threshold time Ts2 is the minimum time needed to initiate image zooming according to the touch hold time; [0076] When the touch hold time "t" is longer than the second threshold time Ts2, then at step (735) the control unit 160 controls the display section 142 to hide the zooming GUI indicator; [0077] At step (740), the control unit 160 determines the zooming magnification corresponding to the touch hold time "t", and at step (745) controls the display section 142 to perform image zooming according to the determined zooming magnification. In FIG. 8, presentation &lt;c&gt; depicts a screen displayed when the time t2 (&gt;=Ts2) Ts expires after a touch. It is assumed that an association between a zooming magnification of 1.2 and time t2 is stored in the storage unit 130) in response to said measured duration reaching a second duration value which is greater than said first duration value (Fig. 7, 730; [0059] At step (260), the control unit 160 controls the touch sensor 144 to detect generation of a double tap. A "tap" indicates a touch followed by a touch release within a preset time. In the present invention, the control unit 160 controls the display section 142 to display the zooming GUI indicator when the threshold time Ts expires after generation of a touch. Hence, a tap may correspond to generation of a touch release before expiration of the threshold time Ts after a touch. A "double tap" indicates one tap followed by another tap. The time gap between taps may be preset. The control unit 160 may recognize a double tap when a tap is followed by another tap within the time gap; [0068] For example, assume that image zooming is possible from a magnification of 1.1 to a magnification of 3 in increments of 0.1, and three touch hold times ta1 to ta3 are associated with the zooming magnifications. Then, the control unit 160 may control the display section 142 to zoom in the image at a magnification of 1.1 when the time ta1 expires, to zoom in the image at a magnification of 1.2 when the time ta2 expires, and to continue image zooming until the time ta3 expires. In FIG. 6, the time t1 corresponds to a value between ta2 (magnification of 1.2) and ta3, and the time t2 corresponds to a value between ta4 (magnification of 1.4) and ta5; [0075] At step (730), the control unit 160 newly measures the touch hold time "t" and determines whether the touch hold time "t" is longer than a second threshold time Ts2. The second threshold time Ts2 is the minimum time needed to initiate image zooming according to the touch hold time; [0076] When the touch hold time "t" is longer than the second threshold time Ts2, then at step (735) the control unit 160 controls the display section 142 to hide the zooming GUI indicator), the second zoom ratio value being different from the first zoom ratio value ([0075] At step (730), the control unit 160 newly measures the touch hold time "t" and determines whether the touch hold time "t" is longer than a second threshold time Ts2. The second threshold time Ts2 is the minimum time needed to initiate image zooming according to the touch hold time; [0076] When the touch hold time "t" is longer than the second threshold time Ts2; [0081] When the touch hold time "t" is not longer than the second threshold time Ts2 at step 730); and 
 	instruct the touch-sensitive screen to display an image zoomed by the calculated second zoom ratio value (Fig. 3, <e>-<g>; Fig. 7, 730; Fig. 8, <e>-<f>).



Response to Arguments
 	Applicant’s arguments, filed 6-24-2022, with respect to the rejections of claims 1-12 and 14 under 35 U.S.C. 103 as being unpatentable over Min (U.S. 2014/0059457) in view of Lee (U.S. 2013/0176439) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shin et al. (U.S. 2010/0289825).


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171